     Case 3:18-cv-01700-JLS-AGS Document 51 Filed 02/11/21 PageID.1119 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10    Abucar Nunow ABIKAR, et al.,                       Case No.: 18-cv-1700-JLS-AGS
11                                     Plaintiffs,       ORDER GRANTING EXTENSION
                                                         OF TIME TO AMEND PLEADINGS
12    v.
13    BRISTOL BAY NATIVE
      CORPORATION, et al.,
14
                                     Defendants.
15
16          The Court grants plaintiff’s request to extend the motion-to-amend deadline. Once a
17    court “issues a pretrial scheduling order establishing the deadline for the amendment of
18    pleadings, motions to amend filed after the deadline are governed by Federal Rule of Civil
19    Procedure 16.” La Jolla Spa MD, Inc. v. Avidas Pharm., LLC, No. 17CV1124-MMA
20    (WVG), 2018 WL 6523048, at *2 (S.D. Cal. Dec. 12, 2018). Rule 16 provides that a
21    scheduling order “may be modified only for good cause and with the judge’s consent.”
22    Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily considers the diligence of
23    the party seeking the amendment.” Johnson v. Mammoth Recs., Inc., 975 F.2d 604, 609
24    (9th Cir. 1992); see also Romero v. Securus Techs., Inc., No. 16CV1283-JM-MDD,
25    2017 WL 5569811, at *1 (S.D. Cal. Nov. 20, 2017).
26          Here, the scheduling order was not issued until after plaintiff’s request for an
27    extension, on January 28, 2021. (ECF 47.) Moreover, the scheduling order deferred setting
28    a motion-to-amend deadline. (Id. at 1.) In effect, there was never a motion-to-amend date

                                                     1
     Case 3:18-cv-01700-JLS-AGS Document 51 Filed 02/11/21 PageID.1120 Page 2 of 2



1     to modify; the deadline that plaintiff seeks to “extend” is a tentative date set by the Court’s
2     March 19, 2019 Notice and Order. (ECF 23, at 3.)
3           But even if there had been a deadline to modify, plaintiffs have demonstrated
4     diligence in seeking the amendment. On April 23, 2019, about a month after the Court’s
5     Notice and Order, defendants moved to stay these proceedings pending the resolution of a
6     “nearly identical” case. (ECF 25, at 2.) The Court granted that motion, and later lifted the
7     stay on December 22, 2020. (ECF 32; ECF 34; ECF 39.) Plaintiffs “stated their intention
8     to amend the complaint” one month later, at the January 28, 2021 Case Management
9     Conference. (ECF 50, at 2.) Therefore, of the 22 months between setting a tentative
10    deadline and plaintiff’s requesting an “extension,” there were 18 months in which the
11    proceedings were actually stayed or the Court was considering the motion to stay. So,
12    plaintiffs have been reasonably diligent, and there would be “good cause” to consider
13    modifying the scheduling order.
14          For the reasons stated above, plaintiff’s request to extend the Motion to Amend
15    deadline is granted. Any motion to join other parties, to amend the pleadings, or to file
16    additional pleadings shall be filed by April 8, 2021.
17    Dated: February 11, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                    2
